Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 1/31/22 has been entered
Claims 1-9 are allowed.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to seamless coordination between a data processing system and an external service.   
Prior art was found for the claims as follows:
Lawson (US 2013/0212214)
Nolan (US 2017/0187597)
Ly (WO 2018/209195)
Regarding the independent claims, Applicant is claiming the structure and functionality of Fig 1.   The current prior art of Lawson (US 2013/0212214), Nolan (US 2017/0187597), and Ly 
In the current invention (Fig 1), the gateway connector 180 connects flow controller 140 to multiple gateway communicators 170.   The gateway connector is equated to device interface component 306 of Fig 3 of Lawson, which receives industrial data 304.   The flow controller 140 of the current invention would be equated to data transfer controller 310 of Fig 3 of Nolan to control the flow of data to the device interface component 306 of Fig 3 of Lawson, although it would not be obvious to combine Lawson and Nolan to achieve the connection between the flow controller and gateway of Fig 1 of the current invention.    The functionality of the gateway communicator 170 of the current invention is equated to transformation component 310 and cloud interface component 318 of Fig 3 of Lawson.   
The current invention teaches two gateway communicators that can communicate with two different external interfaces of the cloud network in compliance with a first and second specification of the first and second external interfaces, with the first and second specifications being different from each other and publicly-released.  The current invention also teaches that the two gateway communicators communicate with the gateway connector in compliance with a third specification of an internal interface (factory or industrial data), with a specification that is different from the first and second specifications of the external interfaces and is also publicly released.    The transformation component 310 and interface component 318 of Nolan (corresponding to the gateway communicator) transform and send data to the cloud platform in accordance with one or more of a determined explicit requirement of the cloud platform or 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMAL JAVAID/             Primary Examiner, Art Unit 2412